Exhibit (10) AA2.

June 25, 2001

Daniel T. Meek
(address intentionally omitted)

Re:     Compensation Adjustment

Dear Dan:

I pleased to inform you of several changes to your Kodak compensation. In brief,
these changes include an increase to your base salary and the grant of an award
of restricted stock. This letter outlines the terms and conditions of these
changes.

Once signed by both parties, this letter will constitute an agreement between
Eastman Kodak Company (“Kodak”) and you.

1.     Base Salary

Effective June 18, 2001, your new base salary will be at the rate of $320,000
per year.

2.     Restricted Stock Award

You will receive an award of 5,000 shares of restricted Kodak Common Stock.
These restricted shares will be issued to you under the terms of the 2000
Omnibus Long-Term Compensation Plan. The restrictions on one-half of the shares
will lapse on the second anniversary of the date the shares are granted; the
restrictions on the balance will lapse on the fourth anniversary of this date.
If your employment terminates for any reason, other than a “Permitted Reason” as
determined by the CEO in the exercise of his sole discretion, during the
one-year period following the date of the grant, you will immediately forfeit
the shares. Thereafter, so long as the shares remain restricted, they will be
subject to forfeiture in the event of your termination of employment for any
reason other than for death or for “Disability” or an “Approved Reason,” as
those terms are defined under the terms of the Omnibus Plan.

The specific terms, conditions and restrictions of your restricted stock grant
will be contained in an award notice delivered to you shortly after your
execution of this letter agreement.

3.     Miscellaneous

A. Confidentiality. You agree to keep the content and existence of this letter
confidential except that you may review it with your attorney, financial advisor
or spouse/partner. Prior to any such disclosure, you agree to advise these
individuals of the confidential nature of this letter agreement and the facts
giving rise to it as well as their obligations to maintain the confidentiality
of this letter agreement and the facts giving rise to it.   B.      
Unenforceability. If any portion of this letter agreement is deemed to be void
or unenforceable by a court of competent jurisdiction, the remaining portions
will remain in full force and effect to the maximum extent allowed by law. The
parties intend and desire that each portion of this letter agreement be given
the maximum possible effect allowed by law.   C. Headings. The heading of the
several sections of this letter agreement have been prepared for convenience and
reference only and will not control, affect the meaning, or be taken as the
interpretation of any provision of this letter agreement.   D. Applicable Law.
This letter agreement, and its interpretation and application, will be governed
and controlled by the laws of the State of New York, applicable as though to a
contract made in New York by residents of New York and wholly to be performed in
New York without giving effect to principles of conflicts of laws.   E.
Amendment. This letter agreement may not be changed, modified, or amended,
except in a writing signed by both you and Kodak which expressly acknowledges
that it is changing, modifying or amending this letter agreement.   F. At Will.
Please also keep in mind that, regardless of any provision contained in this
letter agreement to the contrary, your employment at Kodak is “at will”. That
is, you are free to terminate your employment at any time, for any reason, and
Kodak is free to do the same.

Michael P. Morley, Chief Administrative Officer and Executive Vice President
EASTMAN KODAK COMPANY • 343 STATE STREET • ROCHESTER, NEW YORK 14650-0232
TEL (716) 724-4573 • FAX (716) 724-1655, E-Mail: morley@kodak.com




--------------------------------------------------------------------------------



Mr. Daniel T. Meek
June 25, 2001

Your signature below means that:

1.       You have had ample opportunity to discuss the terms and conditions of
this letter agreement with an attorney and/or financial advisor of your choice
and as a result fully understand its terms and conditions; and   2. You accept
the terms and conditions set forth in this letter agreement; and   3. This
letter agreement supersedes and replaces any and all agreements or
understandings whether written or oral that you may have with Kodak concerning
the subject matter hereof; this letter agreement does not, however, supersede or
replace your Eastman Kodak Company Employee’s Agreement or your July 31, 1998
letter agreement with Kodak.

If you find the foregoing acceptable, please sign your name on the signature
line provided below. Once signed, please return this letter agreement directly
to my attention.

Very truly yours,     Michael P. Morley

MPM:llh
Enclosure

I accept the terms and conditions of this letter agreement.

Signed:                    Dated:   Daniel T. Meek  

Page 2 of 2

--------------------------------------------------------------------------------